BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date July 15, 2011 Pay Date July 29, 2011 Distribution Amount per share $ 0.080000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.062621 78 % $ 0.379566 79 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.017379 22 % $ 0.100434 21 % Total (per common share) $ 0.080000 100 % $ 0.480000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on June 30, 2011 4.95 % Annualized current distribution rate expressed as a percentage of NAV as of June 30, 2011 5.88 % Cumulative total return (in relation to NAV) for the fiscal year through June 30, 2011 2.09 % Cumulative fiscal year distributions as a percentage of NAV as of June 30, 2011 2.45 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date August 15, 2011 Pay Date August 31, 2011 Distribution Amount per share $ 0.080000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.055085 69 % $ 0.434650 78 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.024915 31 % $ 0.125350 22 % Total (per common share) $ 0.080000 100 % $ 0.560000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on July 31, 2011 4.99 % Annualized current distribution rate expressed as a percentage of NAV as of July 31, 2011 5.88 % Cumulative total return (in relation to NAV) for the fiscal year through July 31, 2011 3.00 % Cumulative fiscal year distributions as a percentage of NAV as of July 31, 2011 2.94 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date September 15, 2011 Pay Date September 30, 2011 Distribution Amount per share $ 0.080000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.069243 87 % $ 0.503894 79 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.010757 13 % $ 0.136106 21 % Total (per common share) $ 0.080000 100 % $ 0.640000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on August 31, 2011 4.76 % Annualized current distribution rate expressed as a percentage of NAV as of August 31, 2011 5.90 % Cumulative total return (in relation to NAV) for the fiscal year through August 31, 2011 2.77 % Cumulative fiscal year distributions as a percentage of NAV as of August 31, 2011 3.44 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date October 14, 2011 Pay Date October 31, 2011 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.057443 82 % $ 0.561337 79 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.012557 18 % $ 0.148663 21 % Total (per common share) $ 0.070000 100 % $ 0.710000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on September 30, 2011 4.86 % Annualized current distribution rate expressed as a percentage of NAV as of September 30, 2011 5.17 % Cumulative total return (in relation to NAV) for the fiscal year through September 30, 2011 3.94 % Cumulative fiscal year distributions as a percentage of NAV as of September 30, 2011 3.94 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date November 15, 2011 Pay Date November 30, 2011 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.055440 79 % $ 0.616777 79 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.014560 21 % $ 0.163223 21 % Total (per common share) $ 0.070000 100 % $ 0.780000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on October 31, 2011 4.64 % Annualized current distribution rate expressed as a percentage of NAV as of October 31, 2011 5.18 % Cumulative total return (in relation to NAV) for the fiscal year through October 31, 2011 3.46 % Cumulative fiscal year distributions as a percentage of NAV as of October 31, 2011 4.38 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date December 14, 2011 Pay Date December 19, 2011 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.059590 85 % $ 0.676367 80 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.010410 15 % $ 0.173633 20 % Total (per common share) $ 0.070000 100 % $ 0.850000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on November 30, 2011 4.55 % Annualized current distribution rate expressed as a percentage of NAV as of November 30, 2011 5.19 % Cumulative total return (in relation to NAV) for the fiscal year through November 30, 2011 3.68 % Cumulative fiscal year distributions as a percentage of NAV as of November 30, 2011 4.82 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date December 30, 2011 Pay Date January 9, 2012 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.028713 41 % $ 0.705083 77 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.041287 59 % $ 0.214917 23 % Total (per common share) $ 0.070000 100 % $ 0.920000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on November 30, 2011 4.55 % Annualized current distribution rate expressed as a percentage of NAV as of November 30, 2011 5.19 % Cumulative total return (in relation to NAV) for the fiscal year through November 30, 2011 3.68 % Cumulative fiscal year distributions as a percentage of NAV as of November 30, 2011 5.26 % You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257
